Opinion by
Johnson, J.
At the trial it was stipulated that the issues and facts herein are similar to those involved in United States v. Wshington State Liquor Control Board (34 C. C. P. A. 118, C. A. D. 352) and that duties were assessed' in liquidation upon 1,000 watch movements which were short at the time of unloading of the importing vessel. In accordance with stipulation and following the decision cited it was held that all duties collected upon the 1,000 watch movements in question should be refunded. The protest was sustained to this extent.